*153On Rehearing.
PER CURIAM.
The court is of the opinion that the fund in question was levied under the general power of taxation, and was not the tax authorized under subdivision “a” of section 215 of the Constitution of 1901. We are also of the opinion that Acts 1909, page 304, required the court of county commissioners to pay over to the municipality one-half of all taxes on property, within said municipality, as was levied and collected for maintaining roads and highways. Nor do we think that this act was, as to this particular fund, repealed by the act of the same date (Acts Sp. Sess. 1909, p. 174), readopting the Code of 1907. Whether or not so much of the act, or so much of section 1335, as requires the payment to the municipality of one-half of the tax levied for a specific purpose, under subdivision “a” of section 215 of the Constitution, is valid, we need not decide, as that question is not involved.
The rehearing is granted, the reversal is set aside, and the judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., Simpson,- Mayfield, Sayre, and Evans, JJ., concur.